Citation Nr: 0733951	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  04-44 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for pancreatitis.  

2.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to pancreatitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran had active service from June 1967 to June 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated June 2003 and November 
2004 of the above Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
pancreatitis and diabetes mellitus, respectively.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has pancreatitis that is due to any incident or event in 
military service.  

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran currently 
has diabetes mellitus that is due to any incident or event in 
military service, to include as secondary to pancreatitis 
claimed to have been manifested therein or any in-service 
exposure to herbicides or PCBs.  


CONCLUSIONS OF LAW

1.  Pancreatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 
2002); 38 C.F.R. §§ 3.303 (2007).

2.  Diabetes mellitus was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service, nor is such a disorder proximately due to, the 
result of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In April 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The April 2003 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claim, including medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
was his responsibility to send medical records showing he has 
a current disability as well as records showing a 
relationship between his claimed disabilities and service, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also advised 
that he should send information describing any additional 
evidence or the evidence itself.  This effectively informed 
him that he should provide any evidence in his possession 
that pertains to his claims.  

The Board finds that the content of the April 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
SOCs dated in October and December 2004, and an SSOC dated in 
November 2005 provided him with yet an additional 60 days to 
submit more evidence.  Thus, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

A.  Pancreatitis

The veteran has asserted that service connection is warranted 
because he was diagnosed with and treated for pancreatitis 
during service.  

Review of the veteran's service medical records (SMRs) shows 
that he was treated in the emergency room in February 1992 
for complaints of steady, low to mid abdominal pain.  The 
veteran reported that the pain had begun in his low to mid 
back the day before, and that he had not had a bowel movement 
in two days.  He denied experiencing nausea, vomiting, 
diarrhea, hematuria, or dysuria.  Objective examination 
revealed a soft abdomen with suprapubic tenderness and no 
masses, guarding, or rebounding.  The veteran's lipase was 
388, his amylase was 65, and his liver function tests were 
within normal limits.  A kidney ultrasound biopsy (KUB) 
revealed increased amounts of stool in his right colon but 
there were no calcifications seen in the abdomen.  The 
impression was obstipation, with a question as to whether it 
was due to mild/early pancreatitis.  

Two days later, the veteran appeared for a follow-up 
appointment and reported that he had had a bowel movement 
with the medication that was prescribed and experienced rapid 
relief of the pain.  The examining physician noted the 
veteran had a minimal history of alcohol use, but ate a lot 
of fatty foods.  Objective examination was unremarkable.  The 
assessment was abdominal pain, resolved, of questionable 
etiology.  An addendum to the February 12, 1992, clinical 
record notes the results of the veteran's KUB and the 
assessment was "likely constipation."  At the veteran's 
second follow-up appointment on February 19, 1992, he 
reported there had not been a recurrence of symptoms since 
his bowel movement.  The assessment was "constipation - 
doubt pancreatitis."  The SMRs, including the October 1996 
separation examination, are negative for any additional 
complaints, treatment, or findings related to abdominal pain 
or suggestive of pancreatitis.  

The Board notes there is conflicting evidence as to whether 
the veteran actually manifested pancreatitis in service and, 
if so, whether the in-service manifestation caused a chronic 
disability.  It is the responsibility of the Board to weigh 
the evidence, including the medical evidence, and determine 
where to give credit and where to withhold the same and, in 
so doing, the Board may accept one medical opinion and reject 
others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is 
mindful that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In support of his claim, the veteran submitted a statement 
from J.H.B., M.D., dated March 2004, which purports to 
establish that the veteran had pancreatitis in service.  Dr. 
B stated that he reviewed the veteran's file, including the 
June 2003 rating decision, the February 1992 service medical 
record, and completed a consultative history and physical 
exam with the veteran.  In reviewing the February 1992 
medical record, Dr. B stated that the clue to the diagnosis 
in this case was hyperlipademia, noting that the veteran's 
lipase was significantly elevated at 388 units.  Dr. B noted 
that an elevated serum lipase is diagnostic of acute 
pancreatitis and, when combined with the veteran's presenting 
symptoms of abdominal pain and distention and a clinical 
finding of obstipation, the elevated lipase is corroborative 
of a diagnosis of pancreatitis.  Dr. B opined, after 
reviewing the February 8, 1992, medical record, that the 
veteran did indeed have pancreatitis on that date.  Dr. B 
also opined that a diagnosis of chronic pancreatitis is 
suggested, noting that the veteran reported that he has had 
chronic recurrent episodes of abdominal pain with symptoms 
similar to those prompting treatment in service.  In this 
context, Dr. B noted that routine tests for the diagnosis of 
chronic pancreatitis are not useful, and that the diagnosis 
if often elicited only by history.  

In September 2004, a VA physician reviewed the veteran's 
claims file and determined that the veteran did not have 
pancreatitis currently, or during his military service.  In 
making this determination, the VA physician noted that the 
veteran had not had a bowel movement for two days when he 
presented for treatment, and that the stool was located in 
the right colon in proximity to the duct emptying the 
pancreas.  In this regard, the VA physician noted that such 
obstruction elevates amylase and lipase.  The VA physician 
also noted that the veteran denied any nausea or vomiting, 
with which 80% of patients with pancreatitis present, and he 
reported that he did not drink alcohol, when 70 to 80% of 
patients with pancreatitis are alcoholics.  He further noted 
that there was no fever, tachycardia, hypotension, or 
circulatory shock, with which 30 to 40% of patients with 
pancreatitis present to the emergency room.  

The VA physician provided the statistics for the annual 
incidence of acute pancreatitis and stated that acute 
pancreatitis without alcohol, gallbladder disease, drugs, or 
severe blunt trauma is unusual, noting the veteran's history 
was negative for drug use or blunt trauma.  The VA physician 
stated that only rarely does pancreatitis lead to chronic 
pancreatitis, and it most frequently occurs with massive 
blunt trauma as the ensuing cause.  He also discussed 
symptoms of chronic pancreatitis where the patient does not 
have an alcoholic background, including chronic liver 
failure, renal failure, congenital anomaly, and hereditary 
pancreatitis, which have not been shown to be present in this 
case.  

With respect to the veteran's elevated lipase value, the VA 
physician noted that lipase tests are fasting tests, and 
there is no indication that the veteran had been fasting at 
that time.  He also stated that a random lipase or amylase 
test in an emergency room setting must be three times normal 
to be considered significant.  In this regard, the VA 
physician noted that a normal lipase value is 208 and the 
veteran's was 388.  The VA physician also noted that amylase 
and lipase levels are usually parallel but the veteran's 
amylase was 65, which is normal.  He also noted that, two 
days after the veteran's initial treatment, his amylase and 
lipase were normal.  Finally, the VA physician noted that 
abdominal tenderness should be in the upper mid abdomen, not 
manifested as suprapubic tenderness as was the case with the 
veteran.  In summary, the VA physician stated that the 
veteran's diagnosis was indeed obstipation, and was correctly 
treated.  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the more thorough 
medical opinion provided by the VA physician in September 
2004.  As noted, the VA physician found that the veteran had 
obstipation during his military service, not pancreatitis, 
and that the veteran's one instance of clinically unproven 
pancreatitis did not result in chronic pancreatitis.  In 
rendering this conclusion, the VA physician discounted Dr. 
B's March 2004 opinion noting that, although Dr. B stated 
that the clue to the veteran's diagnosis of pancreatitis was 
hyperlipademia, Dr. B did not take into account that the 
veteran's lipase level was not particularly in a non-fasting 
state and was not significantly elevated, that the veteran's 
amylase was normal when it would usually be elevated with 
pancreatitis, and that the emergency room diagnosis was not 
pancreatitis but rather obstipation.  

With respect to the veteran's in-service diagnosis, the Board 
finds it highly probative that the VA physician's opinion was 
based upon a review of the entire claims file, including the 
veteran's follow-up appointments during service which 
essentially ruled out a diagnosis of pancreatitis.  In 
contrast, Dr. B's opinion was only based upon the initial 
clinical record which contained a questionable diagnosis of 
pancreatitis.  The Board notes the additional SMRs were not 
associated with the record when Dr. B rendered his March 2004 
opinion; however, the veteran was given an opportunity to 
submit additional evidence after all of the SMRs were 
included in the record, and he did not submit a subsequent 
opinion from Dr. B that addressed the additional records.  
Therefore, the Board finds the September 2004 VA opinion to 
be the most competent and probative evidence as to whether 
the veteran manifested pancreatitis during military service.  

The Board also considers the September 2004 VA opinion to be 
the most competent and probative evidence as to whether the 
veteran's in-service complaints of abdominal pain caused a 
chronic disability.  The Board again notes that Dr. B stated 
that a diagnosis of chronic pancreatitis is suggested by the 
veteran's reported history of recurrent episodes of abdominal 
pain, given that routine tests for the diagnosis of chronic 
pancreatitis are not useful and that the diagnosis is often 
elicited only by history.  However, the VA physician noted 
that MRIs can show multiple calcium deposits in the pancreas, 
but that test was not done by Dr. B to confirm his diagnosis.  
The Board also finds it especially probative that there are 
no post-service medical records which show the veteran has 
complained of, or received treatment for, abdominal pain 
since his initial treatment in February 1992, including two 
days later when he reported that there had not been a 
recurrence of symptoms since his bowel movement.  This lack 
of evidence in the record militates against a finding that 
the veteran's in-service complaints of abdominal pain caused 
a chronic disorder, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to 
the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

As a result, the Board finds that the preponderance of the 
competent and probative evidence establishes that the veteran 
did not have pancreatitis during service and that his in-
service complaints of abdominal pain did not develop into 
chronic pancreatitis.  In rendering this decision, the Board 
notes that the veteran was thought to have mild pancreatitis 
during service; however, the physicians who treated the 
veteran during service and the September 2004 VA physician 
determined the veteran's actual diagnosis was obstipation, 
and ruled out a diagnosis of pancreatitis.  The Board also 
notes the lack of medical evidence showing the veteran 
complained of or received treatment for abdominal pain or 
other symptoms associated with pancreatitis after service.  
Although Dr. B noted that the veteran reported experiencing 
recurrent episodes of abdominal pain with symptoms similar to 
those during service, the Board finds it probative that the 
veteran was given an opportunity to submit evidence in 
support of his claim, and did not identify any medical 
professionals who have treated him for abdominal pain or 
pancreatitis since service or submitted any medical records 
which show any such treatment.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for pancreatitis, and the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert, supra.  

B.  Diabetes Mellitus

The veteran has claimed that his current diagnosis of 
diabetes mellitus is related to the pancreatitis with which 
he asserts he was diagnosed, and for which he believes he was 
treated, in military service.  In the alternative, the 
veteran asserts that his diabetes is related to 
polychlorinated byphenyls (PCBs) to which he was exposed 
during service.  

As noted, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in service.  Service connection is also warranted 
for a disability which is aggravated by, proximately due to, 
or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310.  Any additional impairment of earning 
capacity resulting from a service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, also warrants compensation.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  When service 
connection is thus established for a secondary disorder, the 
secondary condition is considered a part of the original 
disability.  See id.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended recently.  The intended effect of this amendment is 
to conform VA regulations to the Allen decision, supra.  71 
Fed. Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. 
§ 3.310(b)).  Since VA has been complying with Allen since 
1995, the regulatory amendment effects no new liberalization 
or restriction in the present appeal.

After carefully reviewing the evidence, the Board finds that 
the preponderance of the competent and probative evidence is 
against the grant of service connection for diabetes 
mellitus, to include as secondary to pancreatitis.  

In support of his claim, the veteran points primarily to Dr. 
B's March 2004 medical opinion, which notes that the veteran 
has developed diabetes mellitus and is being followed by the 
VA clinic.  Dr. B noted that in approximately two-thirds of 
patients with pancreatitis, glucose intolerance and diabetes 
mellitus will develop, and a high percentage of patients 
develop chronic pancreatitis.  He also noted that diabetes is 
a presenting disorder for 20% of patients with pancreatitis, 
and that 7 to 15% of patients with chronic pancreatitis have 
no pain, just complications of exocrine function, such as 
diabetes mellitus.  In conclusion, Dr. B opined that, within 
a reasonable statistical probability, it is highly likely 
that the veteran's diabetes mellitus is related to the 
pancreatitis he suffered during his military career.  

The Board has carefully and respectfully considered Dr. B's 
statement; however, we find his conclusion to be of lessened 
probative value because the factual basis upon which his 
conclusion is based, i.e., that the veteran manifested 
pancreatitis during service, is not supported by the 
preponderance of the evidence of record.  As noted, Dr. B 
provided several statistics regarding the relationship 
between pancreatitis and diabetes mellitus; however, the 
Board has determined that the most competent and probative 
evidence of record preponderates against a finding that the 
veteran had pancreatitis during service or that he has 
developed chronic pancreatitis as a result of his military 
service.  Therefore, the Board finds Dr. B's medical opinion 
to be of no probative value as to a nexus between the 
veteran's current diagnosis and the claimed pancreatitis.  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (opinion 
based upon inaccurate factual premise has no probative 
value).  

In evaluating the ultimate merit of this claim, the Board 
ascribes the most probative value to the opinion rendered by 
the VA physician in September 2004.  That physician opined 
that the veteran's diabetes is not caused by pancreatitis, 
first noting that the veteran did not have pancreatitis in 
service.  The VA physician also noted that diabetes is not 
likely to occur unless more than 80% of the pancreas is gone, 
and because of the co-existing loss of glucose, the diabetes 
that results from this is very brittle and insulin dependent.  
In this regard, the VA physician noted that the veteran is on 
the medication Metformin only, and he is not a brittle 
diabetic on insulin.  He further noted that the veteran's one 
instance of clinically unproven pancreatitis did not result 
in chronic pancreatitis, with 80% of his pancreatic cells 
wiped out and resulting in the loss of insulin and glucagon.  
The Board notes that the September 2004 VA physician reviewed 
the entire claims file and provided a detailed explanation 
based upon the evidentiary record to support his conclusion.  
In contrast, as noted, Dr. B's conclusion was based upon an 
inaccurate factual premise.  Thus, we find the September 2004 
opinion to be more probative as to the question of any 
potential nexus between the veteran's diabetes mellitus and 
pancreatitis.

The veteran's SMRs are negative for any complaints, 
treatment, or findings related to diabetes mellitus.  In 
addition, there is no medical evidence of record showing that 
he was treated for diabetes mellitus within one year after he 
was separated from service.  In fact, the first time a 
diagnosis of diabetes mellitus is shown in the record was in 
October 2000, which is three years after his separation from 
service.  Therefore, neither direct service connection nor 
presumptive service connection for diabetes mellitus as a 
chronic disease is not warranted in this case.  

The law also presumes service connection for diabetes 
mellitus as secondary to herbicide exposure if a veteran 
served on active duty in Vietnam during the Vietnam era and 
develops diabetes mellitus at any time after separation from 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The veteran's DD Form 214 reflects that he served 
during the Vietnam era, but there is no indication in the 
discharge report or in the claims file that he served in the 
Republic of Vietnam.  The Board also finds it probative that 
the veteran has not contended that he served in Vietnam and 
was exposed to herbicides while on active duty.  Therefore, 
presumptive service connection for diabetes mellitus, as 
secondary to herbicide exposure, is not warranted in this 
case.  

As noted, the veteran has also claimed that his diabetes is 
related to his exposure to PCBs during service.  In support 
of this claim, the veteran submitted a lay statement from 
P.M.C., dated December 2004, which states that he often 
served in the same civil engineering units as the veteran.  
He stated that the veteran served as a high voltage 
electrician throughout his Air Force career, and that 
electricians were constantly exposed to PCBs from servicing 
transformers.  P.M.C. also stated that the knowledge of PCBs 
and how to handle them properly was not then at the same 
level it is now, so the risk was not known or properly 
mitigated.  He also stated that the effects of PCB exposure 
on humans are less than fully understood. 

The Board has carefully considered the veteran's contentions 
and P.M.C.'s lay statement, and does not doubt they believe 
the veteran's diabetes is related to his exposure to PCBs 
during service.  However, there is no indication that either 
the veteran or P.M.C. has the requisite knowledge of medical 
principles that would permit them to render an opinion 
regarding matters involving medical etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  We recognize that 
lay statements may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 
No. 07-7029, slip op. at 7 (Fed. Cir. July 3, 2007); See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, where a case 
requires proof of a causal nexus and resolution of different 
diagnoses based upon sophisticated laboratory tests and 
analysis, we look to professional opinion evidence to resolve 
issues as to such connections.  See Espiritu, supra.

In addition, the veteran has not submitted any competent 
medical evidence which establishes a positive association 
between exposure to PCBs and the development of diabetes 
mellitus in general, or any medical evidence which suggests 
that his diabetes mellitus developed as a result of his 
military service, to include exposure to PCBs therein.  

Therefore, based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for diabetes mellitus, to include as secondary to 
pancreatitis, and the benefit-of-the-doubt doctrine does not 
apply.  See Gilbert, supra.  


ORDER

Entitlement to service connection for pancreatitis is denied.

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to pancreatitis, is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


